McMILLAN, Judge.
The defendant appeals the trial court’s denial of his Rule 20, A.R.Cr.P.Temp., petition. In his petition, he alleged that his conviction was obtained as a result of an unconstitutional search and seizure, that he was denied effective assistance of counsel, that his sentence exceeded the maximum authorized by law, and that newly discovered facts required that his conviction and sentence be vacated. The State filed a response to the petition, alleging that it lacked the specificity required by Rule 20.-6(b), and was precluded by Rule 20.2. The trial court denied the petition, without stating its reasons for the denial.
The State has responded to the appellant’s brief on appeal, by making a “Motion to Remand Cause for Entry of Specific Grounds of Preclusion,” based on the Alabama Supreme Court’s decision in Ex parte Rice, 565 So.2d 606 (Ala.1990). Therefore, *413this cause is remanded to the circuit court with orders to specify which preclusion provision or provisions of Rule 20.2 apply to this particular case. McClinton v. State, 570 So.2d 883 (Ala.Cr.App.1990). The trial court’s findings should be submitted in writing to this court within 90 days.
REMANDED WITH DIRECTIONS.
All Judges concur.